Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.

Response to Amendment
The amendment filed on December 1, 2020 has been entered. Applicant’s cancellation of claims 41 and 42 have cured the previous 112(b) issues. Claims 33, 38, and 41-42 have been cancelled by applicant leaving claims 16-18 and 20-32, 34-37 and 39-40 pending in the current application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (US 2017/0064868) hereinafter Rush in view of Komiya et al. (JP H09206225A with provided Google Patents machine translation) hereinafter Komiya.
As to claim 16, Rush discloses a method of making a 3D vapor chamber (Rush, paragraph [0011], with a vapor chamber being equivalent to a thermal energy storage device) comprising: 
forming a closed 3D vapor chamber by additive manufacturing (Rush, paragraph [0011]). Rush also discloses precision sintered 3D support structures integrated into the 3D vapor chamber (Rush, paragraph [0011]). Further, see Fig. 9C which shows an embodiment of the Rush invention below (Rush explains this figure in paragraphs [0070 – 0071]).

    PNG
    media_image1.png
    415
    657
    media_image1.png
    Greyscale

As shown in Fig. 9C, Rush’s disclosed vapor chamber includes a first casing wall, a second casing wall, and a plurality of support structures located between the first casing wall and the second casing wall. Rush also discloses that the internal support structures in one example are integrally formed by 3D printing or other additive manufacturing processes (Rush, paragraph [0071] meaning that the support structures provide at least continuous thermal paths or continuous mechanical paths between the first casing wall and the second casing wall).
Rush discloses where a plurality of support structures form a plurality of separate regions within the device i.e. the area beneath the support structures and Rush discloses holes or apertures through one or more of the support structures as Fig. 9C shows that the support structures do not form a solid wall but have openings between the parts of the member (Rush, Fig. 9C). 
 Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]). Rush also discloses that the working fluid absorbs heat from the fluid heated portion of the 
Rush does not explicitly state that the phase change material decreases below a melt temperature of the phase-change material within the thermal energy storage device. However, it would be expected that the solidification of the phase-change material will merely be a function of the phase-change material used and the operating parameters of the device. Rush discloses all the method steps in claim 16. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Therefore, there is a prima facie case that Rush anticipates the claim limitation that the phase change material decreases below a melt temperature of the phase-change material as Rush discloses substantially identical method steps. 
Rush does not explicitly disclose melting a phase change material nor does it explicitly disclose pre-heating the thermal energy storage device prior to charging the thermal energy storage device with the phase-change material in a melted state. 
Komiya relates to heat storage containers of complex shapes and methods of filling them with a heat storage material (Komiya, abstract). Komiya teaches a filing method to prevent air from being taken into the container (Komiya, paragraph [0004], pg. 2 of translation). Komiya teaches using a solid-type heat storage material having a melting point of about 40 to 80 degrees C such as paraffin, wax, ethylene glycol or the like (Komiya, paragraph 
As Rush and Komiya both relate to the use of heat storage materials that are solid at standard room temperature and methods of adding the materials to the storage device, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of adding the heat storage material in a liquid state as taught by Komiya to the method of forming a vapor chamber as disclosed by Rush, thereby combining prior art according to known methods to achieve predictable results as a person of ordinary skill would understand that as a liquid it would conform to the shape into which it was poured i.e. automatically filled in the main body (Komiya, paragraph [0025], pg. 5 of translation) (See also MPEP 2141(III)).
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of heating the heat storage container body as taught by Komiya to the method of forming a vapor chamber as disclosed by Rush, thereby the heat storage material does not solidify in the container during filling and the heat storage material can be smoothly filled (Komiya, paragraph [0025], pg. 5 of translation).
Rush also does not explicitly disclose where at least a portion of the phase-change material in the melted state passes through one or more of the one or more apertures through the one or more of the plurality of support structures such that the phase-change material in 
However, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]). Further the combination of Rush and Komiya discloses the method of making the device, see rejection above.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Therefore, there is a prima facie case that the above limitation would be obvious in light of Rush in combination with Komiya as the claimed method is disclosed in the combination and in the method of creating the claimed device, the phase change material would have to pass through the apertures in the support structures in the process of filling the device with phase change material and thereby pass from one separate region to another. 

As to claim 17, Rush discloses that the additive manufacturing techniques it envisages as being used to produce the vapor chamber are 3D printing, rapid prototyping (RP), direct digital manufacturing (DDM), selective laser melting (SLM), electron beam melting (EBM), and direct metal laser melting (DMLM) (Rush, paragraph [0058]).

.

Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17 and 22 above, and further in view of Dietrich and Hall.
Dietrich (US 2018/0045471) hereinafter Dietrich
Hall, Stephen. Rules of Thumb for Chemical Engineers (5th Edition) - 2.18 Thermal Conductivity of Metals. Elsevier. (2012). Pg. 27-57. Hereinafter Hall.

As to claim 18, Rush discloses a method of making a 3D vapor chamber (Rush, paragraph [0011], with a vapor chamber being equivalent to a thermal energy storage device) comprising: forming a closed 3D vapor chamber by additive manufacturing (Rush, paragraph [0011]). See claim 16 rejection by Rush above. 
However, Rush does not explicitly disclose where the laser metal sintering technique utilizes aluminum. 
Dietrich relates to a heating surface element for a plate heat exchanger that is produced using 3D printing (Dietrich, abstract). Dietrich is primarily concerned with the formation of distributor fins, provide a uniform distribution of the fluids among the individual heat exchange passages (Dietrich, paragraph [0004]). Dietrich teaches that it is often the case that undercuts cannot be produced with fins (Dietrich, paragraph [0013]). Dietrich teaches that the heating surface element is preferably produced by means of laser sintering from a metal, in particular from aluminum (Dietrich, paragraph [0020]). Dietrich teaches the 3D printing method is accordingly a generative method which also allows the production of undercuts that generally 
As Rush is silent on the material used and Dietrich teaches that the laser sintering aluminum allows for the creation of undercuts in the fins, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute laser metal sintering from Dietrich to Rush’ method to produce distributor fins which provide a uniform distribution of the fluids among the individual heat exchange passages (Dietrich, paragraph [0004]). 
However, while Dietrich teaches using aluminum (Dietrich, paragraph [0020]) the combination of Rush and Dietrich is silent as to the rationale for using aluminum in a heat transfer device. 
Hall is a book concerning rules of thumb for chemical engineers (Hall, title). Hall teaches about the thermal conductivity of metals used in heat exchangers (Hall, Table 2-9, pg. 49). Hall teaches that aluminum has a high thermal conductivity, exceeded only by copper in materials generally used in heat exchangers (Hall, Table 2-9, pg. 49). 
As Rush is silent about the metal used in construction, and Dietrich discloses using aluminum in conjunction with a laser sintering method and Hall teaches the high thermal conductivity of aluminum, it would have been obvious to one of ordinary skill in the art at the time of fining to substitute aluminum as the material to make the vapor chamber by laser metal sintering as disclosed by the combination of Rush and Dietrich as Hall teaches that aluminum has a high thermal conductivity (Hall, Table 2-9, pg. 49).

As to claim 26, Rush does not explicitly disclose forming one or more undercut features in the walls.

 As Rush is silent on the specific use of undercuts, but is quite concerned with the architecture of the internal and external surfaces of the heat exchanger (See Fig 9C above) and Dietrich teaches the use of undercuts to create integrated distributor fins, it would have been obvious to one of ordinary skill in the art to add distributor fins with undercut features as taught by Dietrich to the design in Rush to provide a uniform distribution of the fluids among the individual heat exchange passages (Dietrich, paragraph [0004]).

Claims 20 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17 and 22 above, and further in view of Kim (US PG Pub 2015/0257249) hereinafter Kim.

Kim relates to a thermal management unit (Kim, abstract). Kim teaches the thermal management unit may further include a phase-change material and a container where the phase-change material may be in direct contact with at least a portion of the heat sink (Kim, paragraph [0017]). Kim teaches that the phase-change material may include a salt hydrate, an ionic liquid, paraffin, fatty acid, ester, an organic-organic compound, an organic-inorganic compound, or an inorganic-inorganic compound (Kim, paragraph [0049]).
As Rush discloses using a working fluid that changes phases, but does not select a working fluid, one of ordinary skill would naturally look to the art to determine an appropriate material to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a phase change material including paraffin as taught by Kim to the method of making a thermal energy storage device as disclosed by Rush, thereby combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)).

As to claims 35 and 36, Rush discloses coupling the 3D vapor chamber with electronic components that generate heat (Rush, paragraph [0070]. See also Rush Fig 9C above where the electronic components are 920). The combination of Rush and Kim discloses where the phase change material is paraffin (see claim 20 rejection above). Thus, the combination of Rush and Kim disclose storing heat through melting of the phase-change material as once the vapor chamber is connected to a heat source, the heat would cause the paraffin to melt, thus storing the energy.

Claims 21, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17 and 22 above, and further in view of Vos et al. (US 2017/0082372) hereinafter Vos
As to claim 21, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]), however Rush does not explicitly disclose how the working fluid is added to the sealed vessel.
 Vos relates to a one-piece heat exchanger manufactured using an additive manufacturing process (Vos, abstract). Vos teaches a first casing wall, a second casing wall, and a plurality of support structures located between the first casing wall and the second casing wall (Vos, Fig 15). Vos discloses that any suitable coolant or coolants may be used in conjunction with the heat exchangers described, including phase change materials such as paraffin (Vos, paragraph [0049]).
Vos teaches where the heat exchanger has a first inlet and a first outlet through which coolant is circulated (i.e. charged.) (Vos, paragraph [0054], see also Vos Fig. 9). By having the inlet configured about the outlet, the heat exchanger in Vos is configured to reduce entrapment of air bubbles during the charging.
As Rush discloses having a sealed vessel containing a working fluid but does not explicitly disclose how the fluid is added to the sealed vessel, one of ordinary skill would naturally look to the art to determine a method for adding the phase change fluid. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a first inlet and first outlet as taught by Vos to the method of making a vapor chamber disclosed by Rush thereby combining prior art elements according to known methods to yield predictable 

As to claim 30, as Vos and Rush teach making the vapor chamber (Rush, paragraph [0011]) and heat exchanger (Vos, abstract) by additive manufacturing, the charging inlet and outlet would also be produced using an additive manufacturing technique.

As to claim 34, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]). Therefore after charging, the inlet and outlet ports would be plugged to create the sealed vessel disclosed by Rush.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17 and 22 above, and further in view of Koplow (US 2011/0103011) hereinafter Koplow.
As to claim 23, Rush discloses the method of claim 16, but does not explicitly disclose polishing a surface of at least the first casing wall or the second casing wall.
Koplow is directed to a heat exchanger device and a method of heat removal (Koplow, title). Koplow discloses a heat exchanger that is designed to remove a thermal load through a base plate and into a heat-sink-impeller structure (Koplow, paragraph [0069]). The heat transfer structure taught by Koplow is made from aluminum (Koplow, paragraph [0102]). Koplow further discloses an embodiment that includes a heat pipe structure with a tapered hollow cavity adapted to transport heat from a CPU package (Koplow, paragraph [0140]. See also Koplow Figs. 14 and 15). Koplow teaches that the exterior surfaces of the heat conducting structure may be machined or otherwise fabricated in manner to compensate for mechanical 
As Rush and Koplow both relate to devices that regulate the thermal properties of devices, it would have been obvious to one of ordinary skill in the art to add a polishing step as taught by Koplow to the method disclosed by Rush to thereby attain a substantially flat surface (Koplow, paragraph [0143]).

	As to claim 24, Rush does not explicitly teach treating the polished surface. 
	However, Koplow is directed to a heat exchanger device and a method of heat removal as stated above (Koplow, title). Koplow further teaches that one or more surfaces of such a heat conducting structure and/or the heat transfer structure could be coated (Koplow, paragraph [0106]). Koplow teaches that these coatings can impart desirable attributes such as anti-friction, anti-wear, anti-corrosion, high emissivity, etc., and/or to provide an outer surface more suitable for one or more aspects of a fabrication process (Koplow, paragraph [0106]).
	As Rush is silent on treating surfaces and Koplow teaches treating surfaces to impart desirable attributes, it would have been obvious to one of ordinary skill in the art to add a step of treating the polished surface with a coating as taught by Koplow to the method disclosed by Rush, thereby imparting desirable attributes such as anti-friction, anti-wear, anti-corrosion, high emissivity, etc., and/or to provide an outer surface more suitable for one or more aspects of a fabrication process (Koplow, paragraph [0106]).


Koplow teaches that the exterior surfaces of the heat conducting structure may be machined or otherwise fabricated in manner to compensate for mechanical deflection (Koplow, paragraph [0143]). Koplow teaches that this machining can be done by polishing (Koplow, paragraph [0143]). Koplow teaches that polishing can allow a desired geometry to be attained, such as a substantially flat surface (Koplow, paragraph [0143]).
As Rush and Koplow both relate to devices that regulate the thermal properties of devices, it would have been obvious to one of ordinary skill in the art to add a polishing/machining step as taught by Koplow to the method disclosed by Rush thereby attaining a substantially flat surface (Koplow, paragraph [0143] where polishing/machining would necessarily reduce a thickness of a first casing wall or the second casing wall).

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17 and 22 above, and further in view of Kim and Kiley (US PG Pub 2005/0135061) hereinafter Kiley.
As to claim 27, Rush discloses a plurality of support structures (see Rush, Fig 9C above) and Rush discloses that the number, size and shape for the internal supports also depends upon the design criteria and thermal/mechanical requirements (Rush, paragraph [0076]) but does not explicitly disclose where the support structures include a plurality of cylindrical pins.
Kim relates to a thermal management unit (Kim, abstract). Kim teaches that a heat sink in accordance with the present disclosure may have pin fins each of which having a generally cylindrical shape with straight side walls or a spike-like shape with tapered or sloped sidewalls 
Kiley relates to a heat sink, method of making a heat sink, and a heat sink assembly (Kiley, abstract). Kiley teaches heat sink efficiency is defined as thermal performance generated per given volume and an efficient heat sink provides substantial cooling, while consuming a small physical volume (Kiley, paragraph [0005]). Kiley notes that an important factor is the flow profile of the fluid at its interface with the heat dissipating surfaces (Kiley, paragraph [0005]). Kiley teaches that in many cases, the fluid flowing is along fins of a finned heat sink will form a boundary layer having substantially laminar flow and as fluid flowing in this fashion is relatively poor at removing heat, these boundary layers tend to increase in temperature, with heat being primarily dissipated by the turbulent air flowing adjacent to this layer (Kiley, paragraph [0005]).
Kiley teaches that one common means of reducing the effect of choking in finned heat sinks has been to utilize a plurality of “pin fins”, which extend from the base and have spaces there between that act to break up any boundary layers that would be formed on long, straight fins (Kiley, paragraph [0006]). Kiley teaches that pin fins are cast to have substantially cylindrical extending pins (Kiley, paragraph [0006]). Kiley teaches that the spaces between the pins, sections of fin, etc. act to reduce the thickness of boundary layers about each pin and increase the amount of turbulent air flowing there between and this reduction in boundary layer thickness generally allows pins to be more densely spaced than straight fins, without choking, resulting in increased effective surface area and increased heat sink efficiency (Kiley, paragraph [0006]).
As Rush, Kim and Kiley all relate to heat management devices, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute cylindrical pins as 

As to claim 28, Rush discloses that the number, size and shape for the internal supports also depends upon the design criteria and thermal/mechanical requirements (Rush, paragraph [0076]). Rush discloses where there are two or more sizes with respect to the support structures (Rush, Figs 10B-10G). 
As Rush already discloses different sizes, it would have been obvious to one of ordinary skill in the art at the time of filing to use two or more sizes with respect to a plurality of cylindrical pins.

As to claim 29, Rush discloses that the number, size and shape for the internal supports also depends upon the design criteria and thermal/mechanical requirements (Rush, paragraph [0076]). Rush also discloses different spacing distances between support structures (Rush, Figs 9C, 10B, 10C, 10F, and 10G). 
As Rush already discloses different spacing distances between the supports, it would have been obvious to one of ordinary skill in the art at the time of filing to use two or more spacing distances with respect to a plurality of cylindrical pins.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush, Komiya, and Vos as applied to claims 21, 30, and 34 above, and further in view of Di Stefano (US PG Pub 2013/0228914) hereinafter Stefano.

Stefano relates to a heat sink apparatus for cooling a semiconductor device (Stefano, abstract). Stefano teaches an apparatus adapted for cooling microelectronic devices in accordance with one or more embodiments of the present invention, wherein thermally conductive posts are permanently joined to the top surface of a sheet (Stefano, paragraph [0016]; See also Fig 2B of Stefano shown below). 

    PNG
    media_image2.png
    325
    582
    media_image2.png
    Greyscale

	As Rush and Vos are silent on how tubing is attached to the inlet and outlet ports, one of ordinary skill would naturally look to the art to determine a method for connecting the tubing. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a threaded portion to the inlet and outlet connector as taught by Stefano to the method disclosed by Rush, thereby combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)) i.e. a connector attachment that is easy to use and will securely hold a hose in place during the addition of phase change material. As both Rush 

As to claim 32, the combination of Rush, Komiya, and Stefano discloses an undercut in an non-threaded portion of the charging inlet and charging outlet as a part of the manifold (Stefano, see annotated Fig 2B above where the manifold is 188; see also paragraph [0029] of Stefano).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17 and 22 above, and further in view of Jean (US 5343940) hereinafter Jean.
As to claim 37, Rush discloses the method of claim 22, but does not explicitly disclose coupling the device to a heat source using a heat strap.
Jean relates to a flexible heat transfer device including a closed flexible envelopment which is made of a plastic film and has a receiving space therein (Jean, abstract). Jean teaches that because typical heat pipes are made of copper, aluminum or stainless steel rigid tubes with a circular cross section, they must be inserted into the heat source or provided with a carrier which serves as an auxiliary contact means between the heat pipes and the heat source in order to increase the effective contact area for heat dissipation (Jean, col 1, lines 23-29). Jean discloses heat dissipation of the electronic elements on the circuit boards by utilizing the envelopment of the flexible heat transfer device of this invention where the envelopment can be bent according to the arrangement of the electronic elements of the circuit boards in order to firmly contact the surfaces of the electronic elements for heat dissipation purposes (Jean, col 3, 
	As both Jean and Rush relate to heat transfer devices, it would have been obvious to one of ordinary skill in the art at the time of filing to add the flexible heat transfer device disclosed by Jean to the method disclosed by Rush thereby allowing for easy arrangement of heat dissipation design work (Jean, col 1, lines 61-62).

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush, Komiya, and Vos as applied to claims 21, 30, and 34 above, and further in view of Shedd (US PG Pub 2015/0233619) hereinafter Shedd.
	As to claim 39 and 40, Rush and Vos do not explicitly disclose connecting a pump to the charging outlet nor pulling a vacuum on the device using the pump.
	Shedd relates to a cooling system with a vapor-liquid interface (Shedd, abstract). Shedd teaches that the contents of the cooling apparatus can be evacuated using a vacuum pump prior to adding the coolant, thereby resulting in a sub-atmospheric pressure within the cooling apparatus (Shedd, paragraph [0213]). Shedd teaches the coolant can then be added to the system from a container that has been degassed and is also at a sub-atmospheric pressure and once inside the system, the coolant will remain at a sub-atmospheric pressure (Shedd, paragraph [0213]).
	As Rush and Shedd both relate to systems involving phase changes to regulate heat, it would have been obvious to one of ordinary skill in the art at the time of filing to add a vacuum pump and pull a vacuum on the device as taught by Shedd to the method of forming a vapor chamber as disclosed by Rush thereby combining prior art elements according to known .

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive. 
With respect to the 112(b) rejections, applicant’s cancellation of claims 41 and 42 cure the issues and the rejections are withdrawn.
With respect to the art rejections over Rush, applicant appears to argue that the references separately or combined do not teach where the plurality of support structures create a plurality of separate regions within the device nor forming one or more apertures through the plurality of support structures and applicant thus argues that the references fail to teach or suggest charging a phase change material such that it flows through these apertures into the different separate regions of the device (Applicant’s remarks, pg. 7). These amendments appear to be outlining the embodiment shown in Fig 5 of applicant’s specification. 
The term regions does not appear to distinguish over the art. While this term is not specifically mentioned in the specification, a region does not have definitive boundaries (such as the region of the southern United States) and as such Figure 5 appears to lend inherent support for the term as the support structures can be seen as creating “regions” of the device. However, the support structures in Rush can likewise be seen as creating separate “regions” between the different support structures and therefore the claim limitations do not differentiate over the art. While applicant claims these are “separate regions” and Rush does not disclose “separate regions” (Applicant’s remarks, pg. 8), as the instant claimed “regions” have apertures 
Further, Rush discloses where the support structures have apertures, holes, or openings in them. Fig 9C of Rush shows where there are openings in the support structures that allow for phase change material to flow between the regions defined thereby. While the apertures disclosed in Fig 9C of Rush do not look identical to the apertures in Fig 5 of the instant application, this is a difference in form not function. Rush discloses the claimed openings and they function in the same manner as the apertures in the instant claims. Also, it does not appear that there is support in the instant specification to further describe the apertures in a way to distinguish over the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733